     Case 3:17-cv-00681-MMD-CLB Document 45 Filed 09/07/21 Page 1 of 1


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     DERRICK LAMAR MCKNIGHT,                           Case No. 3:17-cv-00681-MMD-CLB

7                                   Petitioner,                     ORDER
             v.
8
      WARDEN BAKER, et al.,
9
                               Respondents.
10

11         Petitioner has filed an unopposed motion to extend the discovery deadline and

12   corresponding amended petition. (ECF No. 44.) The Court finds good cause exists to grant

13   the motion.

14         It is therefore ordered that Petitioner’s motion to extend the discovery deadline and

15   corresponding amended petition (ECF No. 44) is granted. Petitioner will have up to and

16   including October 18, 2021, to complete discovery.

17         It is further ordered that Petitioner will have up to and including January 18, 2022,

18   to file an amended petition.

19         DATED THIS 7th Day of September 2021.

20
21
                                                  MIRANDA M. DU
22                                                CHIEF UNITED STATES DISTRICT JUDGE

23

24

25

26

27
28
